Springer, J.,
dissenting:
The statute prohibits use of a “firearm or other deadly weapon.” To me, the use of the word “other” means that “firearm” is a member of the class, “deadly weapon.” The toy BB gun used by Manning was not, all agree, a “deadly weapon”; therefore Manning did not use a “firearm or other deadly weapon.”
Under the majority opinion all kinds of licorice and other confectionery “firearms” would fall into the statutory definition of “firearm or other deadly weapon,” provided only that the cork-on-a-string or gum ball “projectile” pops out of the toy by way of an aperture of over .177 inches in diameter. The legislature has added fifteen years to the penalty of a criminal who uses a deadly weapon in the commission of a crime. The legislature may choose to add the same penalty for one who uses a toy gun in the commission of a crime, but it has not as yet done so. It is not the province of this court to make such a substantial change in the criminal law as this.